Citation Nr: 1704540	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-34 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to June 1969 and additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed.

In January 2016, the Veteran's attorney submitted a request for records from his claims folder pursuant to the Freedom of Information Act (FOIA).  The FOIA request has not been addressed by the Agency of Original Jurisdiction (AOJ).   The Veteran's FOIA request is referred to the RO.  As the claim for service connection for ischemic heart disease is being granted, there is no prejudice in referring the FOIA request to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran served near the demilitarized zone (DMZ) and was exposed to herbicides.

2.  The Veteran has been diagnosed with ischemic heart disease, which is a disability presumed to be related to herbicide exposure.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2016). 

In the present case, the Board grants the claim for service connection for ischemic heart disease.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Analysis of Claim

The Veteran seeks service connection for ischemic heart disease on a presumptive basis secondary to Agent Orange exposure.  He contends that he was exposed to Agent Orange when he traveled to the DMZ in Korea.  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv) (in effect since February 14, 2011).

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307 (d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (to include coronary artery disease), all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309 (e) (2016).

Personnel records show that the Veteran had TDY orders from Kusan Air Base to Osan Air Base in August 1968 and April 1969.

At the hearing, the Veteran testified that he was an explosive ordnance disposal  specialist and traveled to the DMZ on temporary duty (TDY) to detonate explosives.  

The record includes a lay statement from a fellow service member, R.D., dated in July 2015.  R.D. stated that he was stationed in South Korea at the same time as the Veteran and was informed through conversations with the Veteran and other EOD specialists that the Veteran's unit traveled to the DMZ.

The Veteran's travel to the DMZ is not specifically documented in his personnel records.  However, the Board finds that there is credible evidence of travel to the   DMZ in 1968 and 1969, based on the Veteran's hearing testimony, the evidence of TDY in August 1968 and April 1969, and the lay statement of R.D.

VA treatment records reflect a current diagnosis of coronary artery disease, with a history of bypasses in 2000 and 2005.  

Therefore, based on the foregoing, the Board concludes that the Veteran's service included visitation to the Korean DMZ and he is therefore presumed to have been exposed to herbicides while in service.  The Veteran's ischemic heart disease is presumed to be due to his in-service herbicide exposure pursuant to 38 C.F.R. 
§ 3.309 (e).  Accordingly, service connection for ischemic heart disease is granted.  


ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


